Affirmed and Opinion Filed March 5, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01046-CV

                         JIMMY CHARLES JOHNSON, Appellant
                                       V.
                           DALLAS COUNTY, ET AL, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-10-31998-C

                            MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Bridges
       Appellant Jimmy Charles Johnson, appearing pro se, appeals from the trial court’s

judgment, ordering the recovery of delinquent property taxes and unpaid municipal liens by

appellees Dallas County, City of Dallas, Dallas Independent School District, Dallas County

Community College District, Dallas County School Equalization Fund and Parkland Hospital

District (collectively referred to as the “Taxing Units”). The trial court further authorized the

sale of the property at issue, which is located in Dallas, Dallas County, in order to satisfy the

underlying judgment.

       The Taxing Units brought the underlying lawsuit against appellant and Sally Marie

Johnson. Appellant was served with process and filed an answer and appeared. Sally was served

with process but did not answer and defaulted. In his affidavit filed with the court, appellant

conceding owing the delinquent property taxes sought by the Taxing Units.
          Following a bench trial at which neither appellant nor Sally appeared,1 the trial court

considered the certified evidence presented by the Taxing Units and entered judgment in their

favor. This appeal ensued.

                                                                Analysis

          We construe pro se briefs liberally; however, we hold pro se litigants to the same

standards as licensed attorneys and require them to comply with applicable laws and rules of

procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). In his brief,

appellant challenges the trial court’s judgment, arguing: (1) the evidence does not support the

trial court’s judgment; (2) the trial court was negligent in not acting on a motion to modify or

vacate the judgment; (3) the trial court was negligent in not issuing a temporary restraining order

or injunction to “city court order to destroy property in district court control,” and (4) there has

been a “land grab conspiracy” between the City of Dallas and the law firm representing Dallas

County.

1. Sufficiency of the Evidence

          Appellant first argues the evidence did not support the trial court’s judgment, because he

intended to pay the unpaid property taxes and delinquent municipal liens. He further contends

that, because he authorized payment of the amounts owed, the judgment is void and

unenforceable. We disagree.

          In a no evidence point, we consider only the evidence and inferences tending to support

the finding, and disregard all evidence and inferences to the contrary. Davis v. City of San

Antonio, 752 S.W.2d 518, 522 (Tex. 1988). If there is any evidence of probative force to support

the finding, we must overrule the point and uphold the finding. Id. In a factual sufficiency

     1
       Appellant was incarcerated at the time of trial. The record reflects he was aware of the lawsuit and filed an affidavit and a motion for
continuance, indicating he owed $9,417.45 to appellees and intended to establish an account in order to issue checks to them “for settlement of
suit.”



                                                                    –2–
challenge, we consider and weigh all of the evidence. Cain v. Bain, 709 S.W.2d 175, 176 (Tex.

1986). We set aside a finding only if the evidence is so weak or the finding so against the great

weight and preponderance of the evidence that it is clearly wrong and unjust. Id. We may not

substitute our opinion for that of the trier of fact. Wynne v. Winn, No. 01-96-00557-CV, 1998
WL 23342, at *5 (Tex. App.—Houston [1st Dist.] Jan. 15, 1998 pet. denied) (citing Davis, 752
S.W.2d at 522).

       Here, the Taxing Units presented their evidence by way of certified governmental records

with an accompanying affidavit. No live witnesses were called. Section 33.47(a) of the tax code

provides, in pertinent part, as follows:

       (a) In a suit to collect a delinquent tax, the taxing unit’s current tax roll and
       delinquent tax roll or certified copies of the entries showing the property and the
       amount of the tax and penalties imposed and interest accrued constitute prima
       facie evidence that each person charged with a duty relating to the imposition of
       the tax has complied with all requirements of law and that the amount of tax
       alleged to be delinquent against the property and the amount of penalties and
       interest due on that tax as listed are the correct amount.

TEX. TAX CODE ANN. § 33.47(a) (emphasis added). Therefore, once the Taxing Units introduced

certified copies of the delinquent tax record, they established their prima facie case as to every

material fact necessary to establish their cause of action. See Phifer v. Nacogdoches County

Cent. Appraisal Dist., 45 S.W.3d 159, 174 (Tex. App.—Tyler 2000, pet. denied).

       The record before us includes an affidavit by Chris Burns, Litigation Manager for the

Dallas County Tax Office. Attached to his affidavit are copies of appellant’s 2012 delinquent tax

statement detail issued by the Dallas County Tax Assessor/Collector and Land Based Receivable

Statements issued by the City of Dallas for work completed on: (1) March 16, 2011; (2) October

20, 2008; (3) December 26, 2006; (4) March 20, 2006; (5) December 18, 2007; (6) April 30,

2007; (7) January 16, 2007; (8) November 22, 2006; (9) March 22, 2010; and (10) July 18, 2011.




                                               –3–
Burns certified the attached documents were “accurate as to the amount of taxes due and owing

to the [Taxing Units] on the property made the subject of this action.”

        After the Taxing Units made their prima facie case by introducing the official tax records,

appellant had the burden to go forward with his defensive evidence. Escamilla v. City of Laredo,

9 S.W.3d 416, 421 (Tex. App.--San Antonio 1999, pet. denied) (citing David Graham Hall

Found. v. Highland Park Indep. Sch. Dist., 371 S.W.2d 762, 764 (Tex. Civ. App.—Dallas 1963,

writ ref’d n.r.e.)). However, the record reflects appellant was not present at trial and did not

present any rebuttal evidence. Rather, as we have already noted, appellant admitted to owing the

Taxing Units in the affidavit he filed with the trial court.

        Therefore, we conclude the evidence presented by the Taxing Units was sufficient to

support the judgment. See TEX. TAX CODE ANN. § 33.47(a); Phifer, 45 S.W.3d at 174. We

overrule appellant’s first issue.

2. Motion to Modify or Vacate Judgment

        Appellant next contends the trial court was negligent in not acting on a motion to modify

or vacate the judgment filed by him after the issuance of judgment on March 8, 2012. The

record reflects appellant timely filed his motion to modify or vacate the judgment on March 29,

2012. The trial court has plenary power to vacate the judgment within thirty days after the

judgment is signed. TEX. R. CIV. P. 329b(d). However, there is nothing in the record to indicate

appellant attempted to set the motion for hearing. Furthermore, a motion to modify the judgment

is overruled by operation of law seventy-five days after the judgment is signed. TEX. R. CIV. P.

329b(c). We, therefore, overrule appellant second issue.

3. Temporary Restraining Order/Injunction

        In his third issue, we interpret appellant’s argument to be that the trial court was negligent

in not issuing a temporary restraining order or injunction to prevent the Taxing Units from

                                                 –4–
destroying property within their control. The record includes a petition for temporary restraining

order/injunction filed by appellant on July 2, 2012. The judgment was signed on March 8, 2012.

Therefore, the trial court’s plenary power had already expired by the time appellant filed his

petition for temporary restraining order/injunction. See TEX. R. CIV. P. 329b(d). Rule 33.1(a)

requires an appellant to timely raise an objection in the trial court as a prerequisite to raising

error on appeal. See TEX. R. APP. P. 33.1(a). Accordingly, we overrule appellant’s third issue.

4. “Land Grab Conspiracy”

       In his final issue, appellant argues there has been a “land grab conspiracy” between the

City of Dallas and the law firm representing Dallas County. However, the record does not show

appellant asserted this argument to the trial court; thus, he did not preserve it for appeal. See

TEX. R. APP. P. 33.1(a). We overrule appellant’s fourth issue.

                                          Conclusion

       Having overruled appellant’s four issues, we affirm the judgment of the trial court.



121046F.P05




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                               –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JIMMY CHARLES JOHNSON, Appellant                      On Appeal from the 68th Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-01046-CV         V.                         Trial Court Cause No. TX-10-31998-C.
                                                      Opinion delivered by Justice Bridges.
DALLAS COUNTY, ET AL, Appellees                       Justices Moseley and Evans participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellees DALLAS COUNTY, ET AL recover their costs of this
appeal from appellant JIMMY CHARLES JOHNSON.


Judgment entered this 5th day of March, 2014.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                                –6–